Citation Nr: 0026242	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-06 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for a dental condition.

2. Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 

3. Entitlement to an increased (compensable) rating for 
postoperative right chest scar. 

4. Entitlement to a permanent and total rating for non-
service connected pension, to include consideration under 
the provisions of 38 C.F.R. § 3.321(b)(2). 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified service from June 1969 to January 
1976.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The February 1999 VA Form 9 reflects a request for a 
videoconference hearing at the RO.  The veteran failed to 
report for the hearing before a Member of the Board sitting 
in Los Angeles, California on July 25, 2000.  

In December 1997, the veteran requested to reopen his claim 
of entitlement to service connection for Agent Orange 
exposure.  The Board notes that in January 1998, the veteran 
submitted the following statement "please consider my 
increase of right chest lipoma due to Agent Orange exposure 
that occurred during Vietnam service."  In January 1998, the 
RO sent the veteran information regarding the development of 
his claim for service connection for Agent Orange exposure.  
The record is silent as to the status of that claim.  This 
issue is referred back to the RO for appropriate action.  

Entitlement to an increased (compensable) rating for 
postoperative right chest scar and entitlement to a permanent 
and total rating for non service connected pension, to 
include consideration under the provisions of 38 C.F.R. § 
3.321(b)(2) is addressed in the Remand section following the 
decisions on appeal.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1. Cognizable medical evidence has been presented 
demonstrating that the claim of entitlement to service 
connection for a dental condition is plausible or capable 
of substantiation. 

2. The veteran has been diagnosed with posttraumatic stress 
disorder (PTSD) which has been related to his military 
service in Vietnam. 

3. Cognizable medical evidence has been presented 
demonstrating that the claim of entitlement to service 
connection for PTSD is plausible.  


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for a 
dental condition is well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2. The claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD) is well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  See Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Epps, 126 F.3d at 1468; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  See Epps, 126 F.3d at 1468.  For the purpose of 
determining whether a claim is well-grounded, the credibility 
of the evidence in support of the claim must be presumed, 
unless the fact asserted is beyond the competency of the 
teller or is inherently not credible.  See Robinette v. 
Brown, 8 Vet. App. 69, 75 (1995); King v. Brown, 5 Vet. App. 
19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post service 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  See Savage, 10 Vet. App. at 
496.  Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

ulation, during the applicable presumption 
period; and (2) present disability from it.  See Savage, 
10 Vet. App. at 495.  Either evidence contemporaneous with 
service or the presumption period or evidence that is post 
service or post presumption period may suffice.  Id.  




A. Dental Treatment

All claims for outpatient dental services must be well-
grounded.  See Woodson v. Brown, 8 Vet. App. 352, 354 (1995).   

The veteran asserts that he suffered dental trauma in 1972 at 
the hands of a military dentist in training.  He contends 
that the dental work was inadequate.  He was afraid to return 
to the military dentist.  Thereafter, he lost fillings and 
developed bleeding gums, infections, and extractions.  

During the pendency of this appeal, VA revised the provisions 
governing service connection for dental disabilities.  The 
amendment clarifies requirements for service connection of 
dental conditions and provides that VA will consider certain 
dental conditions service-connected for treatment purposes if 
they are shown in service after a period of 180 days.  The 
amendment became effective June 8, 1999.  See 64 Fed. Reg. 
30393.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to a veteran applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so. See Marcoux v. Brown, 9 Vet. App. 289 
(1996); Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOPGCPREC 69-90 (55 Fed. Reg. 43254 (1990)) and VAOPGCPREC 
3-2000 (April 10, 2000).  The Board will address the 
application of both provisions to the veteran's claim of 
entitlement.

Prior to June 8, 1999, 38 C.F.R. § 3.38l(a) provided that 
service connection for dental conditions will not be 
considered as having been established when the evidence 
clearly shows that the disabilities existed or were recorded 
at the time of enlistment.  The insertion of a filling during 
service will not be service connected unless new caries 
develop after expiration of a reasonable time after the 
original cavity has been filled.  Service connection for 
dental disabilities will be established by service records, 
documentary evidence in the form of reports of examinations 
(dental or physical), duly certified statements of dentists 
or physicians, or certified statements of fact from two or 
more disinterested parties.  See 38 C.F.R. § 3.382(a) (1998).  
The dental disability must be shown to have been incurred in 
or aggravated by service.  Id.

The revised provisions of 38 C.F.R. § 3.381 provide that 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in Section 17.161 of this chapter.  The rating 
activity will consider each defective or missing tooth and 
each disease of the teeth and periodontal tissues separately 
to determine whether the condition was incurred or aggravated 
in line of duty during active service.  When applicable, the 
rating activity will determine whether the condition is due 
to combat or other in-service trauma, or whether the veteran 
was interned as a prisoner of war.  In determining service 
connection, the condition of the teeth and periodontal 
tissues at the time of entry into active duty will be 
considered.  Teeth noted as normal at entry will be service-
connected if they were filled or extracted after 180 days or 
more of active service.  

The revised provision also provides that teeth extracted 
because of chronic periodontal disease will be service-
connected only if they were extracted after 180 days or more 
of active service.  The following will not be considered 
service-connected for treatment purposes: (1) Calculus; (2) 
Acute periodontal disease; (3) Third molars, unless disease 
or pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) Impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  Section 3.382 has 
been deleted.  

A review of the evidence of record as regards the veteran's 
claim of entitlement to service connection for a dental 
condition reflects that the veteran underwent multiple 
evaluations in service from December 1969 to January 1976.  
The veteran's teeth were evaluated as acceptable on induction 
without reference to any caries or missing teeth.  The 
following teeth were treated on more than 1 occasion after 
the veteran's initial 180 days of active service, beginning 
in February 1970: # 1, # 2, # 4, # 8, # 12, # 15, # 16, # 17, 
# 18, # 31, and  # 32.  In brief, the record also indicates 
that individual pulpectomies were performed in February and 
November 1970.  The veteran's teeth were evaluated as in good 
repair in July 1973.  The veteran also had dental surgery in 
May and November 1975.  The records reflect dental 
prophylaxis as well as the presence of dental plaque.  The 
claims folder contains dental x-rays from the veteran's 
period of service.  The last service dental examination was 
accorded the veteran in January 1976 and reported as Class 2.  
In October 1987, the veteran complained of a bad tooth that 
was diagnosed as a periodontal abscess.  The veteran asserted 
that he sustained tooth damage from medications prescribed 
prior to and during his incarceration in the California 
Department of Corrections in 1994.  The evidence also 
reflects that the veteran was attacked with a brick, which 
broke two of his upper incisors.  According to the veteran, 
that incident did not result in the loss of the other teeth.  

The February 1998 VA dental examination reflects a diagnosis 
of edentulous maxilla with adequate prosthesis.  The examiner 
noted that he could not give the etiology of the tooth loss 
without the past dental records and that the tooth loss was 
not consistent with trauma.  The examiner noted that the 
etiology of the advanced periodontal disease on the mandible 
was neglect and that the patient had not had the required 
preventive treatment since 1972.  

In summary, the 1998 VA examiner was unable to provide a 
medical opinion regarding the etiology of the edentulous 
maxilla without the past dental records, which demonstrate 
multiple dental evaluations after 180 days of active duty 
service.  This is significant in light of the Class 2 dental 
examination on separation, which in certain instances may be 
sufficient to warrant service connection, that is, 
eligibility for dental treatment.  See 38 C.F.R. § 17.161.  
In light of the old and amended provisions of 38 C.F.R. § 
3.381, the Board finds that the veteran's claim for service 
connection is well-grounded.  See Mattern v. West, 12 Vet. 
App. 222 (1999); Hensley (Burke) v. West, 212 F.3d 1255 (Fed. 
Cir. 2000).  In light of the fact that the dental records are 
drafted in terms of art and not clear as to the exact dental 
diseases treated in service, if any, the Board determines 
that the evidence of record is insufficient to adjudicate the 
claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
This matter is addressed in the remand section following the 
decisions in this case.  


B.  Posttraumatic Stress Disorder

To establish eligibility for service connection for 
posttraumatic stress disorder, there generally must be (1) a 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred: and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor. See Falk v. West, 12 Vet. App. 402, 404 (1999); 38 
C.F.R. § 3.304(f) (1999).  For a PTSD claim to be well-
grounded all the elements must be present.  See Fossie v. 
West, 12 Vet. App. 1, 5 (1998); Gaines v. West, 11 Vet. App. 
353 (1998).  

The veteran submitted several medical diagnoses of PTSD in 
August 1997, February 1998, and March 1998.  VA physicians 
have accepted as credible the veteran's report of in-service 
stressors (combat related) to establish a nexus to the 
veteran's wartime service.  The February 1998 VA examination 
tends to establish a causal nexus between the veteran's 
diagnosis of PTSD and his military service.  Thus, the claim 
of entitlement to service connection for posttraumatic stress 
disorder is well-grounded.  The evidence of record 
demonstrates that the veteran was in the Philippines and 
Okinawa during the Vietnam War.  The veteran's DID Form 214 
is silent as regards awards, decorations, or medals that 
indicate combat.  Regulations provide that in the absence of 
evidence of combat, credible supporting evidence that the 
claimed in-service stressor actually occurred must be 
presented.  See Cohen v. Brown, l 0 Vet. App. 128, 138 
(1997); see also, YR v. West, 11 Vet. App. 393,397 (1998).  
In that regard, the Board determines that a remand is 
warranted to verify the reported stressors.  


ORDER

The claim of entitlement to service connection for a dental 
condition is well-grounded.  To that extent, the appeal is 
granted.  

The claim of entitlement to service connection for 
posttraumatic stress disorder is well-grounded.  To that 
extent, the appeal is granted.


REMAND

Having found the claims for service connection for a dental 
condition and posttraumatic stress disorder (PTSD) to be 
well-grounded, the VA has the duty to assist the veteran in 
the development of facts pertinent to his claims.  See 38 
U.S.C.A. § 5107(a).  The Court has held that the duty to 
assist the veteran includes obtaining medical records and 
medical examinations where indicated by the facts and 
circumstances of an individual case.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

A.  Dental Treatment

In brief, the 1998 VA examiner was unable to provide a 
medical opinion regarding the etiology of the edentulous 
maxilla without the past dental records, which demonstrate 
multiple dental evaluations with x-rays after 180 days of 
active duty service.  The separation examination dated in 
January 1976 reflects a Class 2 dental examination, which in 
certain instances may be sufficient to warrant service 
connection, that is, eligibility for dental treatment.  See 
38 C.F.R. § 17.161.  The veteran also reported that he 
sustained tooth damage from medications prescribed prior to 
and during his incarceration with the California Department 
of Corrections in 1994.  The treatment records from the 
California Department of Corrections are not of record and 
should be requested pursuant to this remand.  These records 
when reviewed by a dentist may provide a fully informed 
opinion as regards the etiology of any dental disability 
present at the termination of the veteran's service in 1976 
and any current dental condition.  See Allday v. Brown, 7 
Vet. App. 517 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) [the Board may 
not rely upon its own unsubstantiated medical opinion, and if 
warranted, must order further examinations].   


B. Posttraumatic Stress Disorder

The Board acknowledges that the RO submitted the veteran's 
statements and report of stressors to the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR).  In July 
1999, the USASCRUR reported that the information was 
insufficient to conduct meaningful research.  The USASCRUR 
requested unit assignments, specific date, type and location, 
names of casualties, combat service dates, etc.  After 
reviewing the service department records carefully, the Board 
determines that the veteran's assertions are not too 
attenuated to preclude a second request for development from 
the USASCRUR.  The duty to assist includes assistance in the 
corroboration of reported in-service stressors.  See Patton 
v. West, 12 Vet. App. 272 (1998); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  

The veteran has asserted active duty assignments in Okinawa 
and the Philippines during the Vietnam War.  Service 
department records reflect that the veteran was attached to 
the 33 ARRS, Naha AB in Okinawa (PACAF) from July 1970 to 
October 1970 and the Det 14, 41 ARRWg at Kadena AB, Okinawa 
(PACAF/ MAC) from October 1970 to December 1970.  See AF Form 
909, Airman Performance Reports, & AF Form 7, Airman Military 
Record.  The AF Form 909, Airman Performance Report, dated in 
March 1971 reflects that the veteran prepared written flight 
orders, monitored individual flight requirements, and unit 
allocated flying hours.  The performance report reflects that 
he coordinated with Base Operations, ADCC, and Dispensary for 
SAR scrambles, and monitored the rescue operation control 
console.  The veteran specifically reported that as a member 
of a helicopter flight crew stationed in Okinawa, they flew 
rescue missions into Vietnam (i.e., Saigon and Cam Ranh Bay) 
to medivac wounded and dead soldiers with the enemy not far 
away.  He also reported having been under enemy fire and at 
times witnessing individuals being killed on a daily basis.  
He reported that shortly after basic training, a plane was 
hit by lightening.  His second day "there," a helicopter 
crashed no more than 10 feet from him.

The AF Form 909, Airman Performance Report, dated in June 
1971 reflects that the veteran was assigned to the 604 
Military Airlift Support Squadron, Clark AB, Philippines 
(MAC) from December 1970 to June 1971, a period of 181 days.  
The veteran's military occupational specialty was Airlift 
Command Post Dispatcher.  He monitored enroute progress of 
airlift missions from aircraft movement messages, coordinated 
inbound and outbound MAC missions, alerted aircrews, provided 
current weather, monitored fuel, cargo and passenger loading, 
maintained current aircraft maintenance status and prepared 
and transmitted aircraft movement reports.  The veteran 
asserts that while stationed at Clark AB, his duties included 
guarding the bodies in the [C] 141's on the night shift 
before transport.  The veteran also asserted that while on 
rest and recreation in the Philippines, he [witnessed] a 
whole unit killed, he was the only survivor.  The Board views 
the veteran's report of stressors combined with the limited 
evidence from the veteran's personnel file sufficient for the 
USASCRUR to investigate the veteran's claims.  

Next, the Board addresses what appear to be inconsistencies 
in the service department records.  The veteran entered 
military service in 1969.  At this juncture, the DD Form 214 
prepared for separation from service in 1976 is negative for 
service in Indochina or Korea as well as any overseas service 
to include Okinawa or Philippines.  Further, the DD Form 214 
reflects that the veteran was AWOL for a period of 4 days in 
1973.  The AF Form 7, Airman Military Record, is silent as 
regard any such action or any judicial or non-judicial 
punishment that resulted therefrom.  Based on the foregoing, 
the Board determines that a specific search of the service 
department records is required to ascertain the veteran's 
exact duty assignments during his period of service to avoid 
any potential prejudice to the veteran.  See Tetro v. West, 
13 Vet. App. 404 (2000) (citing Hayre v. West, 188 F.3d 1327, 
1333 (Fed. Cir. 1999) (VA must in certain circumstances make 
multiple attempts to obtain service medical records and 
notify the veteran of its failure to obtain them)).

Finally, the veteran reported on VA examinations that he 
first received medical treatment for PTSD while incarcerated 
in 1994.  The evidence reflects that the veteran was 
medicated with Elavil between 1991 to 1995.  The Board 
observes that this is the period for which the veteran was an 
inmate with the California Department of Corrections.  The 
April 1999 response from the Correctional Case Records 
Analyst at the Department of Corrections Parole and Community 
Services Division reflects that the inmate/parolee had been 
discharged in September 1998 and that his records were stored 
in archives.  The letter noted that the VA's request was 
forwarded to the following address for processing: 
Departmental Archives Unit, 2015 Aerojet Road, Sacramento, 
California 95742.  There is no indication that on receipt of 
the April 1999 letter and the non-receipt of a response from 
the Archives Unit that the RO sought to obtain the veteran's 
records.  The Board observes that the duty to assist extends 
to readily apparent and facially relevant records.  See 
Counts v. Brown, 6 Vet. App. 473 (1994).  The record as it 
appears before the Board today seemingly puts the VA on 
notice of the likely existence of competent medical evidence 
that would be relevant to a full and fair adjudication of the 
veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).


C. Postoperative right chest scar

The veteran's postoperative right chest scar is evaluated as 
non-compensably disabling under 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (1999).  The veteran asserts that the postoperative 
right chest scar, the result of three previous lipoma 
surgeries, has affected his ability to use his right arm.  
Thus, the postoperative scar has impaired his ability to 
become employed.  A claim for an increased rating is well-
grounded when a veteran indicates that he has suffered an 
increase in a service-connected disability.  See 38 U.S.C.A. 
§ 5107(a); Drosky v. Brown, 10 Vet. App. 251, 245 (1997) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 631- 32 
(1992)).  

A March 1997 VA record reflects that the location of the 
lipoma underlies the pectoralis major.  The Board observes 
that the veteran was evaluated on two occasions, February 
1998 and March 1999.  The February 1998 VA general medical 
examination reflects normal pectoralis major muscle 
bilaterally without any strength or ROM deficits and that 
there was no functional limitation of either upper extremity, 
either secondary to lipoma removal or other cause.  In March 
1999, the VA authorized skin examination reflects evaluation 
of the right infra axillary post surgical scar.  The report 
reflects that a large lipoma was excised in 1984 below and 
lateral to his right breast leaving a crescent shaped scar.  
Initially, it was tender and sensitive but after a few years, 
it became almost asymptomatic.  However, he was unable to 
raise his right arm more than 70 degrees and stated that he 
occasionally has slight numbness or tingling in that arm.  
The veteran indicated that a 5-mm lesion (subepidermal 
inclusion cyst) in his right mid arm was the cause of his 
symptoms.  

It is unclear from the March 1999 VA authorized examination 
whether the veteran now has limitation of motion or 
manifestations of nerve damage as a residual from the 
previous lipoma surgeries.  Additionally, the VA Schedule of 
Rating Disabilities provides that postoperative, benign 
neoplasms of the muscle may be rated based on impairment of 
function, i.e., limitation of motion, or scars under 
Diagnostic Codes 5328 or 7805.  See 38 C.F.R. §§ 4.73, 4.118 
(1999).  There is no indication that the veteran's disability 
has been evaluated under DC 5328.  Based on the foregoing, 
the Board determines that the clinical findings are 
insufficient to rate the condition.  If a particular medical 
examination report is incomplete, the Board must await 
completion or order a new examination, prior to deciding the 
veteran's claim.  See 38 C.F.R. § 4.70 (1999); Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994). 


D. Permanent and Total

A remand is required where records within the control of VA 
could reasonably be expected to be part of the record on 
appeal and could be determinative of the claim were not 
considered.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); 
38 C.F.R. § 19.9 (1999); see also VBA Letter 20-99-60 
(Service medical records and VAMC records are considered to 
be in VA custody).

A claim for non-service connected pension benefits is well-
grounded if the following criteria are met:  (1) there is 
evidence of honorable active military service of 90 days or 
more during a period of war (or discharge or release from 
service during a period of war for disability); (2) there is 
evidence of permanent and total disability productive of 
unemployability; and (3) there is evidence of income that 
does not exceed the statutory limit.  See Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999); see also 38 U.S.C. § 1521 
(West 1991); 38 C.F.R. § 3.3 (1999).  

Total disability will be considered to exist where there is 
an impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  Permanence of total 
disability will be taken to exist when such impairment is 
reasonably certain to continue throughout the life of the 
disabled veteran.  See 38 U.S.C.A. § 1502(a) (West 1991); 38 
C.F.R. §§ 3.340, 4.15 (1999).  In relevant part, to 
establish, by use of the appropriate diagnostic codes of the 
VA Schedule for Rating Disabilities, that the veteran has a 
lifetime impairment which is sufficient to render it 
impossible for the "average person" to follow a 
substantially gainful occupation each disability is rated 
under the appropriate diagnostic code, and then combined to 
determine if the veteran holds a combined 100 percent 
schedular evaluation for pension purposes.  See 38 U.S.C.A. § 
1502(a)(1) (West 1991); 38 C.F.R. § 4.15 (1999).  

Where the veteran does not satisfy the criteria for a 
combined schedular one-hundred percent evaluation for pension 
purposes, he may qualify for a permanent and total disability 
rating for pension purposes if he has a lifetime impairment 
which precludes him from securing and following substantially 
gainful employment.  See 38 U.S.C.A. §§ 1502, 1521(a); 38 
C.F.R. § 4.17 (1999).  Full consideration must be given to 
unusual physical or mental effects in individual cases.  See 
38 C.F.R. § 4.15.  The basic law referable to pension 
benefits states that pension is payable to a veteran who 
served 90 days or more during a period of war and who is 
permanently and totally disabled due to non-service connected 
disabilities not the result of his own willful misconduct.  
See 38 U.S.C.A. § 1521 (West 1991). 

For the purpose of pension, the permanence of the percentage 
requirements is requisite.  Permanent and total disability 
for pension purposes is held to exist when there is a single 
disability ratable at 60 percent or more, or where there are 
two or more disabilities with at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  Marginal 
employment shall not be considered substantially gainful 
employment.  Marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Consideration shall be given in all claims to the 
nature of the employment and the reason for termination.  
Where the evidence fails to establish the requisite 
disability percentage requirements, extra-schedular 
consideration shall be given to all cases of veterans who are 
unemployable by reason of his disabilities.  The rating board 
will include a full statement as to the veteran's 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue.  See 38 C.F.R. § 3.321(b)(2).  

The veteran has a combined non-service connected rating of 30 
percent for: PTSD rated as 30 percent disabling; microcytic 
anemia rated as non compensable, eczematoid dermatitis rated 
as non compensable, dental condition rated as non 
compensable, and heroin dependence determined to be due to 
willful misconduct and not ratable.  See 38 C.F.R. § 4.25 
(1999).  The RO also determined that microcytic anemia and 
heroin dependence were not permanent and total in nature.  

In that regard, the evidence of record reflects that the 
veteran is 49 years old.  He has a high school education and 
1 year of college credit in sociology.  Reportedly, he has 
been unemployed since 1991.  In September 1997, the veteran 
was employed as a welder.  A September 1997 VA outpatient 
treatment record reflects that the veteran was a journeyman 
in welding, plumbing, cabinetmaking, masonry, and painting.  
It appears from the record that the veteran was most recently 
employed as a weight/ personal trainer at Bally's Gym[nasium] 
in 1998 for about 3 months.  The February 1998 PTSD 
examination for compensation and pension purposes reflects 
that the veteran is seriously impaired in his social and 
industrial functioning about equally due to the primary 
disorder of PTSD and to the history of heroin dependence.  
The global assessment of functioning score was 45.  The 
veteran asserts that he is unable to get employment.  In 
February 1999, the veteran testified that he was then 
involved in a job training program, i.e., AmeriCorps.  There 
is no evidence of such training in the claims folder.  
However, the claims folder reflects the existence of a Jobs 
Training Folder.  The Jobs Training Folder appears to be 
relevant to the issue of whether the veteran is capable of 
substantial gainful employment.  

While a preliminary review of the evidence does not show that 
the veteran has sufficient disability to meet the schedular 
requirements for entitlement to a permanent and total rating, 
the evidence of record regarding whether his disabilities 
preclude him from obtaining and engaging in a substantially 
gainful employment appears incomplete.  See 38 C.F.R. §§ 
3.321(b)(2), 4.15, 4.17.  The Board observes that there is no 
indication that the RO has considered the information 
contained in the Jobs Training Folder in its prior decisions, 
nor has the folder been associated with the claim on appeal.  

Finally, the evidence reflects that the veteran failed to 
report for VA authorized examinations in 1997, 1998, and 1999 
for various claims.  The RO should advise the veteran if he 
fails to report for any VA examination scheduled in 
accordance with this remand, the relevant claim(s) will be 
adjudicated based on the evidence of record.  See 38 C.F.R. § 
3.655 (1999); see also Dusek v. Derwinski, 2 Vet. App. 519, 
521 (1992).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development: 

1. The RO should obtain the names and 
addresses of all medical care 
providers who treated the veteran for 
his postoperative right chest scar 
since March 1999, as well as the 
dental condition and PTSD since 
separating from service in 1976.  
After securing the necessary 
release(s), the RO should obtain these 
records.  The veteran's failure to 
respond to the development request 
should be noted in the claims folder.  

2. The RO should request the veteran's 
individual medical treatment records 
to include any dental x-rays from the 
California Department of Corrections, 
Departmental Archives Unit, 2015 
Aerojet Road, Sacramento, California 
95742.  

3. Then, the RO should request, if 
possible, that Dr. Dianne McLain amend 
her opinion as regards the etiology of 
any present dental condition based on 
a review of the dental records from 
the veteran's period of service and 
any records obtained pursuant to the 
request in paragraphs # 1 and # 2.  

4. The RO should request from the veteran 
a comprehensive statement containing 
as much detail as possible regarding 
the stressors to which he alleges to 
be exposed in service.  The veteran 
should be asked to provide specific 
details of the claimed stressful 
events during service, such as dates, 
places, detailed descriptions of 
events, and any other identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The veteran should be advised 
that this information is vitally 
necessary to obtain supportive 
evidence of the stressful events and 
he must be asked to be as specific as 
possible because without such details 
an adequate search for verifying 
information can not be conducted.  The 
RO should further advise the veteran 
that his failure to respond might 
result in adverse action.  

5. Within a reasonable time after the 
request for the development in 
paragraph # 4, the RO should contact 
the service department, the National 
Personnel Records Center (NPRC), and 
the National Archives and Records 
Administration (NARA) in an attempt to 
secure any additional Personnel Files, 
to specifically include non judicial 
and judicial actions for this veteran.  
The RO should also attempt to obtain 
flight logs and/ or mission reports 
for the periods from:  (a) July 6, 
1970 to October 9, 1970 for the 33 
ARRS, Naha AB, Okinawa (PACAF); (b) 
October 10, 1970 to December 18, 1970 
for the Det 14, 41ARRWg, Kadena AB, 
Okinawa (MAC); and (c) December 19, 
1970 to June 18, 1971 for the 604 
Military Airlift Support Squadron, 
Clark AB, Philippines (MAC).  If the 
search for these records produces 
negative results, documentation from 
that entity, to that effect, should be 
placed in the claims file.  

6. After the development in paragraphs # 
1, # 4, and # 5 have been completed, 
the RO should again review the 
evidence, and prepare a summary of all 
claimed stressors.  This summary and 
all associated documents should be 
sent to the USASCRUR.  The USASCRUR, 
again, should be requested to provide 
any information which might 
corroborate the veteran's alleged 
stressors.  This should include the 
obtaining of information pertaining to 
the activities of:  (a) 363 TAC Recon 
Wg, Shaw Air Force Base, South 
Carolina (TAC) for the period of 
November 13, 1969 to July 5, 1970; (b) 
33 ARRS, Naha AB, Okinawa (PACAF) for 
the period from July 6, 1970 to 
October 9, 1970; (c) Det 14, 41ARRWg, 
Kadena AB, Okinawa (MAC) for the 
period from October 10, 1970 to 
December 18, 1970; and (d) 604 
Military Airlift Support Squadron, 
Clark AB, Philippines (MAC) for the 
period from December 19, 1970 to June 
18, 1971.  

7. Following the above, the RO must make 
a specific determination, based upon 
the complete record, with respect to 
whether the veteran was exposed to a 
stressor or stressors in service, and 
if so, what was the nature of the 
specific stressor or stressors.  In 
rendering this determination, the 
attention of the RO is directed to the 
cases of Cohen and YR and the 
application of 38 C.F.R. § 3.304(f).  
In any event, the RO must specifically 
render a finding as to whether the 
veteran "engaged in combat with the 
enemy".  

If the RO determines that the record 
establishes the existence of a 
stressor or stressors, the RO must 
specify what stressor(s) in service 
it has determined is/are established 
by the record.  In reaching this 
determination, the RO should address 
any credibility questions raised by 
the record.  

8. If, and only if, the RO determines 
that the record establishes the 
existence of a stressor or stressors, 
then the RO should arrange for the 
veteran to be accorded an examination 
by a Board of two VA psychiatrists, if 
available, who have not previously 
examined him to determine the 
diagnoses of all psychiatric disorders 
present.  The RO must specify for the 
examiners the stressor or stressors 
that it has determined are established 
by the record and the examiners must 
be instructed that only those events 
may be considered for the purpose of 
determining whether the veteran was 
exposed to a stressor in service.  The 
report of examination should reflect a 
review of the pertinent material in 
the claims folder.  The examiners 
should integrate the previous 
psychiatric findings and diagnoses of 
current findings to obtain a true 
picture of the nature of the veteran's 
psychiatric status.  

If the diagnosis of PTSD is deemed 
appropriate, the examiners should 
specify (1) whether each alleged 
stressor established by the record as 
reported by the RO was sufficient to 
produce PTSD; (2) whether the 
remaining diagnostic criteria to 
support the diagnosis of PTSD have 
been satisfied; and (3) whether there 
is a link between the current 
symptomatology and one or more of the 
in-service stressors found to be 
established by the record and by the 
RO and found to be sufficient to 
produce PTSD by the examiners.  

All necessary special studies or 
tests, to include psychological 
testing and evaluation, such as the 
Minnesota Multiphasic Personality 
Inventory, and the Mississippi Scale 
for Combat-Related Posttraumatic 
Stress Disorders, should be 
accomplished.  

The examiners are requested to offer 
an opinion as to the degree of 
impairment of the veteran to perform 
substantially and gainful employment 
attributable individually to any 
condition diagnosed.  The entire 
claims folder and a copy of this 
REMAND must be made available to the 
examiners coincident with the 
examination.  The rationale for any 
conclusions expressed should be 
included in a typewritten report.  

Even if the veteran fails to appear 
for the examination, the claims 
folder must be made available to the 
examiner(s) for the requested opinion 
based on the available medical 
records.

9. The RO should also schedule the 
veteran for a VA general medical 
examination to determine the exact 
nature and extent of any residuals 
associated with the postoperative 
right chest scar, to include any 
limitation of motion and/ or nerve 
involvement.  All indicated tests 
should be accomplished in the course 
of the examinations.  The claims 
folder must be made available to the 
examiner for review coincident with 
the examination.  It is requested that 
the examiner provide an opinion as to 
the degree of any impairment of the 
veteran to perform substantially and 
gainful employment attributable 
individually to any condition 
diagnosed.  The rationale for any 
conclusions reached should be included 
in a typewritten report.  

Even if the veteran fails to appear 
for the examination, the claims 
folder must be made available to the 
examiner for the requested opinion 
based on the available medical 
records.

10. The RO should inform the veteran of 
the scheduled examinations and of the 
consequences if he should fail to 
appear for no good cause shown, i.e., 
either a legally required denial of 
his pension claim or decisions on his 
service connection and increased 
rating claims based only on the 
available record, in accordance with 
the provisions of 38 C.F.R. § 3.655 
(1999); see also Dusek v. Derwinski, 2 
Vet. App. 519, 521 (1992).  
Correspondence copies of the notices 
should be associated with the claims 
file.  

11. The RO should obtain the VA Jobs 
Training folder of the veteran and 
associate it with the claims folder.  
Based on a review of the veteran's 
disabilities and the Jobs Training 
Folder, the RO should determine 
whether he is precluded from all forms 
of substantially gainful employment 
and whether this evidence presents an 
unusual or exceptional disability 
picture to warrant a extra-schedular 
consideration under the provisions of 
38 C.F.R. § 3.321(b)(2).  

12. The RO should then review the record 
and ensure that all of the above 
actions have been completed.  When the 
RO is satisfied that the record is 
complete (i.e., that the dental 
opinion, the examination of the 
postoperative right chest scar, and 
the psychiatric examination, if 
appropriate, are adequate for rating 
purposes), the claims of entitlement 
to service connection for a dental 
condition and PTSD, entitlement to an 
increased (compensable) rating for 
postoperative right chest scar, and 
entitlement to a total and permanent 
rating for non-service connected 
pension to include consideration of 
the provisions of 38 C.F.R. § 
3.321(b)(2) should be adjudicated.  
All disabilities previously rated 
should be reviewed.  

If and only if, service connection is 
granted for PTSD, a determination 
should be made as to whether the 
heroin dependence is the result of 
the veteran's misconduct.  If service 
connection is not warranted for the 
heroin dependence, the RO should 
determine to what degree such 
disablement of willful misconduct 
origin contributes to his adverse 
employment situation for pension 
purposes.  

The RO should specifically cite all 
new regulations and criteria that 
involve any of the veteran's 
disabilities, and determine whether 
the prior regulations or the new 
regulations are more favorable to the 
veteran.  The rating action should 
also reflect the application of the 
two standards: average person 
(objective) and unemployability 
(subjective) under 38 U.S.C.A. § 
1502(a); 38 C.F.R. §§ 3.321, 4.17, by 
which a permanent and total 
disability rating for pension 
purposes may be assigned.  

13. If the criteria for an extra-
schedular rating are met, the case 
should be referred to the 
Undersecretary for Benefits or the 
Director of the Compensation and 
Pension Service for appropriate 
action.  

If the determination remains adverse to the veteran, he and 
his representative should be furnished a supplemental 
statement of the case, which specifically delineates the 
reasons and bases for the decision, and they should be given 
the opportunity to respond.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

 


- 25 -


